Title: To Thomas Jefferson from Charles Biddle, 6 June 1804
From: Biddle, Charles
To: Jefferson, Thomas


          
            Sir 
            Philada. 6 June 1804
          
          I return you my grateful acknowledgments for your communication of the 30h. ultimo.
          Having lost a son in the Navy, Mrs. Biddle was extremely anxious about the one at Tripoli, which induced me to address you. her mind, and the family is much relieved by your Assurances of the confidence of the Government, in the measures taken for the relief of the Captives.
          I shall be attentive to your intimation respecting the contents of your letter, in the propriety of which I fully agree. 
          with the highest respect I am Yr. Excellencys much obliged, & most Obedt. Servt.
          
            Cha Biddle 
          
        